Citation Nr: 0928643	
Decision Date: 07/31/09    Archive Date: 08/04/09

DOCKET NO.  07-34 332	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUES

1.  Entitlement to service connection for hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for a back disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel


INTRODUCTION

The Veteran had active service from July 1952 to June 1954.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an April 2006 rating decision of the 
Providence, Rhode Island, regional office (RO) of the 
Department of Veterans Affairs (VA).

The issue of entitlement to service connection for migraine 
headaches was included in the Veteran's May 2006 notice of 
disagreement.  The Veteran withdrew his claim in August 2007. 

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
if further action is required.


REMAND

The Veteran contends that he has developed hearing loss and 
tinnitus as a result of active service.  He testified that he 
was exposed to gunfire and other acoustic trauma while 
conducting training exercises for ROTC students.  The Veteran 
further contends that he has developed a back disability as a 
result of an automobile accident during service.  He 
testified that his initial back injury occurred when he hit a 
deer on or near the base where he was stationed sometime in 
the first several months of 1954.  

A review of the claims folder indicates that although 
attempts have been made to obtain the veteran's service 
treatment records, they are missing and presumed to have been 
destroyed in the accidental 1973 St. Louis fire at the 
National Personnel Records Center (NPRC).  A July 2007 formal 
finding on the unavailability of service records is contained 
in the claims folder.  

When service treatment records are destroyed, the Board has a 
heightened obligation to provide explanations of reasons or 
bases for its findings and to consider the benefit-of-the-
doubt rule under 38 U.S.C.A. § 5107(b).  Gregory v. Brown, 8 
Vet. App. 563, 570 (1996).  

Under the VCAA, VA is obliged to provide an examination when 
the record contains competent evidence that the claimant has 
a current disability or signs and symptoms of a current 
disability, the record indicates that the disability or signs 
and symptoms of disability may be associated with active 
service; and the record does not contain sufficient 
information to make a decision on the claim.  38 U.S.C.A. § 
5103A(d) (West 2002); McLendon v. Nicholson, 20 Vet. App. 79 
(2006).  The evidence of a link between current disability 
and service must be competent.  Wells v. Principi, 326 F.3d 
1381 (Fed. Cir. 2003).

The veteran's reports of a continuity of symptomatology can 
satisfy the requirement for evidence that the claimed 
disability may be related to service. McLendon v. Nicholson, 
20 Vet. App. 79, 83 (2006).  The threshold for finding a link 
between current disability and service is low.  Locklear v. 
Nicholson, 20 Vet. App. 410 (2006); McLendon v. Nicholson, at 
83. 

The evidence includes the report of an August 2007 VA hearing 
examination.  Although the audiological evaluation shows that 
the Veteran has hearing loss as defined by VA regulations and 
that the Veteran complains of tinnitus, the examiner did not 
provide an opinion as to the etiology of the hearing loss.  
Given the Veteran's testimony regarding noise exposure in 
service and the current findings of hearing loss and 
tinnitus, the Board finds that the threshold for a link has 
been met.  This is especially true in a case such as this 
where the service records are not available to support the 
Veteran's contentions.  Therefore, the Board finds that the 
Veteran should be scheduled for an additional examination in 
order to obtain an examination and opinion as to the etiology 
of his hearing loss and claimed tinnitus. 

In regards to the Veteran's back disability; he asserts that 
he underwent back surgery at Rhode Island Hospital in 1956, 
which was less than two years after discharge from service.  
Records were received from Rhode Island Hospital in August 
2007, but these records are for admissions and surgeries in 
1962 and 1964.  However, hospital records dated June 13, 1962 
state that the Veteran had undergone a myelogram in 1957 
which showed a ruptured disc.  These 1957 records are not 
contained in the claims folder, and there is no indication 
that an attempt has been made to locate them.  Furthermore, 
the June 13, 1962 record also notes that this was the 
Veteran's first admission at that hospital.  Therefore, it 
appears that the 1957 treatment was provided to the Veteran 
at a facility other than Rhode Island Hospital.  Therefore, 
the Board finds that an attempt must be made to obtain these 
records and associate them with the claims folder.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited 
handling is requested.)

1.  Contact the Veteran and ask him to 
provide the name of the facility at 
which he received the 1957 myelogram 
and other treatment for his back.  
After obtaining the necessary 
permission from the Veteran, contact 
the facility, obtain the records, and 
associate them with the claims folder.  
If this is unsuccessful, contact Rhode 
Island Hospital again to determine if 
copies of the 1957 records referenced 
in the June 13, 1962 form are located 
at that facility.  If records are found 
consideration should be given to 
scheduling an examination for an 
etiology opinion.  If no records are 
received, documentation of the attempt 
made should be included in the claims 
folder.

2.  The veteran should be afforded a VA 
hearing examination to determine the 
etiology of his hearing loss and 
tinnitus.  The claims folder must be made 
available to the examiner for review 
before the examination.  All necessary 
tests and studies should be conducted.  
After review of the claims folder and 
completion of the examination, the 
examiner should attempt to express the 
following opinions:
1) Is it as likely as not that the 
Veteran's current hearing loss is the 
result of acoustic trauma sustained 
during active service?
2) Is it as likely as not that the 
Veteran's tinnitus is the result of 
acoustic trauma sustained during active 
service?
The reasons and bases for all opinions 
should be provided.  Specifically, the 
examiner should indicate whether this is 
the type of hearing loss that might be 
expected with acoustic trauma or is more 
likely related to advancing age or other 
cause.  If a determination cannot be made 
without resort to speculation, that too 
should be noted.

3.  After the development requested above 
has been completed to the extent 
possible, review the record.  If any 
benefit sought on appeal, for which a 
notice of disagreement has been filed, 
remains denied, the Veteran and 
representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The Veteran need take no action until 
otherwise notified.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


_________________________________________________
MICHAEL D. LYON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).



